Petition for rehearing denied November 29, 1938
On Petition eor Rehearing
(84 P. (2d) 499, 119 A. L. R. 887)
ROSSMAN, J.
The plaintiff has filed a petition for a rehearing in which she contends that the statement contained in our previous decision, declaring that whoever placed Elizabeth Fritzler’s signature to the note intended that she should become liable as a maker, is wholly without support. We are surprised that such a contention is made. The complaint avers:
“On the 22d day of September, 1921, the defendants, Carl Fritzler and Elizabeth Fritzler, for value received made, executed and delivered to Conrad Klaus their promissory note * # *”
Here follows a copy of the note, and, as stated in our previous decision, it appears to bear at its foot the signature of Elizabeth Fritzler as well as that of her hus*252band. It is nowhere averred that Elizabeth signed as an indorser, gnrantor, surety, or in any other secondary capacity. In 10 C. J. S., Bills and Notes, § 582, at page 1204, it is stated:
“In an action against indorsers of a promissory note, they should be designated as such.”
In 8 Am. Jur., Bills and Notes, § 959, at page 566, it is stated:
“In an action against an indorser of a negotiable bill or note, on his contract of indorsement, where presentment, demand and notice of dishonor are conditions precedent to his liability, the holder, in order to recover, must by a proper pleading allege that he presented the instrument for payment at the time and place of payment and gave to the indorser notice of dishonor * *
In Case v. McKinnis, 107 Or. 223 (213 P. 422, 32 A. L. R. 167), it is stated:
“The steps necessary to bind an indorser are presentment for payment, refusal to pay, and notice of dishonor. The contingent liability does not become a consummated liability unless these steps are taken or unless they are waived.”
The complaint contains none of the averments essential to charge one who is secondarily liable; to the contrary, it is couched in the language customarily employed against joint makers. It is evident that if the plaintiff believed that Elizabeth’s signature was added for any purpose except that of eventually charging her as a maker, the appropriate averments would have been made in the complaint. In Everding & Farrell v. Toft, 82 Or. 1 (150 P. 757, 160 P. 1160), it is stated:
“At the very beginning of the investigation of this branch of the controversy it must be premised that for the purposes of this appeal the plaintiff has by its *253pleadings fixed the character of liability which it seeks to impose upon Toft. The complaint charges Toft with being an indorser in dne course of business, and therefore he could not at the trial, nor can he on this appeal, be held liable as a maker or as a guarantor.”
We repeat that Elizabeth Fritzler’s signature was added for the purpose of charging her as a maker. No other conclusion is possible.
It has been suggested — not, however, by the plaintiff — that since Elizabeth’s signature was a forgery, as distinguished from an authorized signature, the real maker was not released from liability. In order to make our position clear, we direct attention to the fact that the complaint in the averment quoted in the preceding paragraph describes Elizabeth as a maker and seeks recovery against her as well as against her husband; in other words, the plaintiff treats the forged signature as genuine, and based upon it seeks judgment against Elizabeth as a co-maker. Further, the findings concerning her signature, and which are quoted in our previous decision, state that it “was appended to said note by someone unknown claiming a benefit under said note. ” It is clear that the note has been materially altered and that the plaintiff seeks to avail herself of the benefits of the alteration. The authorities cited in our previous decision clearly hold that under these circumstances no recovery is possible in this action.
The petition for a rehearing is denied.
Bean, C. J., and Kelly and Belt, JJ., concur.